 AMALGAMATED MEAT CUTTERS275tive bargaining within the meaning of Section 9 (b) of the Act: Allproduction and maintenance employees of the Employer at its NewBedford,Massachusetts, plant, excluding office clerical employees,professional employees, guards, and supervisors as defined in the Act.5.The Regional Director found that on--May 11, 1955, within 2hours before the scheduled time for the election, the Employer's presi--dent made speeches to massed assemblies of employees on the Em-ployer's premises during working hours, in which he "advocatedamong other things, retention of the happy family relationship andthe lack of need for outsiders."The Regional Director further foundthat the making of these speeches violated the Board's rule establishedin thePeerless Plywoodcase,:' that employers and unions alike areprohibited from making election speeches on company time to massedassemblies of employees within 24 hours before an election.He there-fore recommended that the election be set aside.The Employer excepts to 'the Regional Director's recommendation,stating merely that the "informal statement" made by the Employer'spresident to the employees was not addressed to a massed assembly ofemployees, and that the statement related primarily to the employees'right to vote and freedom of choice without retaliation or reprisalfrom the employer.The Employer does not, however, offer any evi-dence in support of its exception, or any specific explanation ofcircumstances contrary to those found by the Regional Director.Wetherefore find no merit in the Employer's exception.Under the circumstances, we hereby adopt the Regional Director'sfinding that the Employer's speeches violated the Board's rule againstelection speeches made to employees on company time within 24hours of an election.We therefore set aside the election of May 11,1955, and direct that a new election be conducted.[The Board set aside the election of May 11, 1955.][Text of Direction of Second Election omitted from publication.]1Peerless Plywood Company,107 NLRB 427.E Ibid.Amalgamated Meat Cuttersand Butcher Workmen of NorthAmerica, AFL,Local No.88andHarold A. Thomas,Jr. andG. CarrollStribling.Case No. 14-CC-56. July 26, 1955DECISION AND ORDEROn September 15, 1954, Trial Examiner Thomas S. Wilson issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent Union had not engaged in unfair labor practices with-113 NLRB No.'31. 276DECISIONSOF NATIONALLABOR RELATIONS BOARDin the meaning of Section 8 (b) (4) (A) or (B) of the Act, as set forthin the copy of the Intermediate Report attached hereto.Exceptionswere thereafter filed by Swift and Company (on whose behalf thecharge was filed) and the General Counsel, with supporting briefs.Pursuant to a special extension of time for filing a reply brief, theUnion also filed a brief.'The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase,' and finds merit in the exceptions.Accordingly, the Boardadopts the findings and conclusions of the Trial Examiner only inso-far as they are consistent with this decision.The main issue in this case turns on whether the Respondent Union'sofficials engaged in the type of secondary boycott activity proscribedby Section 8 (b) (4) of the statute when they appealed to certain meatbuyers employed by retail stores in the St. Louis, Missouri, area not tomake purchases from salesmen of a Swift and Company division. Asset forth in detail in the Intermediate Report, the Union was engagedin organizing the salesmen of Swift, whose principal duties were tocall at the various markets to solicit orders for meat.The buyers ofthe various retail stores, who worked in the meat departments, weremembers of the Union. As part of its technique, albeit indirectly, topersuade the Swift salesmen to join the Union, its officials called at thevarious retail stores, urging the various buyers not to deal with theSwift salesmen but to limit their purchases of meat to unionized meatcompany representatives.These facts, as found by the Trial Exam-iner, are accepted by the Respondent Union without exception.For various reasons set out in the Intermediate Report, the TrialExaminer concluded that this inducement of employees of neutralemployers did not, as alleged in the complaint, constitute a violationof Section 8 (b) (4).We do not agree.The conduct of the Union on its face reveals a direct flaunting ofthe explicit proscription of the statute. In pertinent part, Section 8(b) (4) (A) provides that a labor organization or its agents may notinduce employees of neutral employers concertedly to refuse in thecourse of their employment to handle any goods, where an object isto force their employer to cease doing business with any other person.I Swift moved to sti ike the Union's biief insofar as it urged dismissal of the complaintfor abuse of process, on the ground that it contained new arguments and was not a replyto arguments theictofole made by othersAlternatively, Swilt requested leave to file abrief in reply to these argumentswithout deciding whether parts of the Union's briefare outside the proper scope of a reply brief, we find that the points thus raised by theUnion lac': meritAccordingly, it would serve no useful purpose to grant Swift's motionand it is hereby denied-The Board hereby denies Swift'srequest for oral argument, as its exceptions andbrief, in our opinion, sufficiently present Swift's position on the issues of this case. AMALGAMATED MEAT CUTTERS277'That the meat markets involved had no labor dispute with the Re-spondent Union is admitted.That at least some of the meat marketbuyers who were induced were employees within the meaning of thestatute, as discussed below, is equally clear.The very words used bythe union officials when asking cooperation of those buyers establishedboth an intended work stoppage and an interruption of the businessdealing between the buyers' employers as purchasers and Swift as thesupplier.One of the Union's principal defense arguments is that inducementof the buyers not tobuyis not encompassed within the work stoppageconcepts envisaged by the section of the statute involved.3The Unionwould have it that because the word "buy" is not enumerated in theproscriptive language of the section, the act of purchasing is impliedlyexcluded from the phrases "otherwise handle" or "perform any serv-ices" which also appear there.The Union cites no support in the legislative history of the Actfor such a restrictive interpretation of the meaning of Section 8 (b)(4) (A), however, and we perceive none.On the contrary, we areconvinced that such a narrow interpretation is unwarranted. It seemsplain that the Union here induced employees to refuse to perform orto refrain from performing for their employers a service they hadtheretofore performed, i. e., to determine solely on the basis of objectivecriteria whether the purchase of Swift products was in the interest oftheir employer.Buying meat products was a part of their job-aservice they were hired to perform. Inducing them, in the course oftheir employment, not to perform that service with respect to Swiftproducts falls, in our opinion, within the broad proscriptive languageof Section 8 (b) (4). For these reasons as well as those set forth bythe Trial Examiner and adopted by the Board in the case ofWestern,4we fund the Union's argument without merit.'We also reject the Union's contention that its inducement of thesecondary employers' buyers in this case should be viewed like the3 Section 8 (b) provides that it shall be an unfair labor practice for a labor oiganizatiouor its agents "(4) to engage in, os to induce or encourage the employees of any employerto engage in, a strike or concerted refusal in the course of their employment to use,manufacture, process, transport, or otliciwise handle or work on any goods, aiticles, ma-terials, or commodities or to perform any services, where an object thereof is (A) loicingor requiring any employer os self-employed person to join any labor or employer oiganrza-tion or any employer or other peison to cease using, selling, handling, transpoitmg, orotherwise dealing in the pioducis of any oilier produces, processoi, or manufactuier, orto cease doing business with any other pci son "4lVestein, lire, 93NLRB 336, 345, 355, sliere the Board found that the union's induce-ment which violated Section 8 (b) (4) (A) consisted of telephone calls to the employeebuyers at various retail meat markets, telling them not to "buy" any more meats fiomthe piimasy employerWe note that a caiefnl icading of that decision, in which our dis-senting colleague participated, clearly disproves his contrary interpretation of the factsinvolvedG The Union suggests that its inducement appealed for a lawful consumer boycott. Thereis no suppoit for this assertion, for the record shows that the inducement was addressedat least in part toemployees in, the course of buying for their employers,and was notlimited to members who bought for themselves. 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDpicketing of a primary employer'spremisesfor organizational pur-poses.There was no picketing of the retail stores.The appeals madeby the union officials at those locations were aimed directly at the em-ployees of neutral companies.6Nor could it reasonably be said that bythis indirect effort to bring pressure on the salesmen the Union wasmaking no more than a further appeal to the salesmen themselves. Inthis situation, the Respondent's argument that its activity was entirelyprimary and that the inducement of secondary employees was onlyincidental is hardly persuasive.The "roving situs" decisions upon which the Respondent relies areinapposite here.Where picketing is involved, or other forms of induce-ment directly aimed at employees sought to be organized, the Boardmust, and does, recognize a certain degree of inevitable incidentalinducement of the employees of neutrals. In the absence of conductdirectly aimed at the primary employees, however, there is no questionof incidental as distinguished from direct inducement.Here theprincipal inducement shown was a direct appeal, on the very premisesof neutral employers, to the latter's employees to refrain from perform-ing one of their assigned tasks.Even assuming, without now decid-ing, that the Union's own membership policy of boycotting Swift waspermissible, we are convinced that the Union resorted to an unlawfulsecondary boycott by going to the places of employment of neutralemployees and directly inducing them to withdraw the patronagewhich their employers would otherwise have given to the Swift sales-men.There is valid support in practical human experience, althoughperhaps not in abstract logic, for such a distinction. In effectuatingthe evident purpose of Congress to permit primary action while pro-hibiting secondary inducement, we cannot escape drawing a line some-where so asto preserve a proper area in which both congressionalobjectives can best be fulfilled.The Union's action here, at the prem-ises of secondary employers, clearly assumes the aspect of unlawfulsecondary inducement of employees to stop their employers' normal"buying" from the Swiftsalesmen.The Union also argues that, although its membership included mostof the meat market employees in the area, it limited its inducement tomembers who were supervisors or management representatives, andthat it did not induce any members who wereemployees.We haveconsidered the entire record and find no support for the Union's argu-ment.On the contrary, we infer and find that at least some of themembers reached by the Union's inducement were employees.'9 The Respondent further argues that in any event the stores became the primary situsof their dispute when Swift obtained an allegedly unlawful State court injunction pro-hibiting the Respondent from picketing the Swift plantEven assuming the illegalityof the injunction we find that it would not justify the Respondent's unlawful secondaryboycott against Swift.7The Union further argues that each market owner authorized only one of his employeesto act as buyer,and the Union's inducement was therefore not ofconcertedaction by AMALGAMATED MEAT CUTTERS279Finally, the Union argues that the market owners usually placed nolimitation on a buyer's discretion, and did not require him to buySwift products; that in the instance where the market owner toldthe buyer to disregard the Union's boycott and buy Swift products, thebuyer did so pursuant to union instructions; and therefore the Union'sinducement was only to perform the work tasks in a certain permis-sible way rather than in some other way. This ingenious argumentignores the critical fact that the discretion vested in the buyers bytheir employers was one to be exercised solely in the employer's inter-est and was not a discretion to accomplish some ulterior aim of thebuyers themselves.The evidence further shows that the buyers nor-mally made substantial purchases of Swift products from the Swiftsalesmen, but that such purchases fell off markedly because of theUnion's boycott.Again, we are satisfied that Congress did not singleout and sanction this particular type of secondary boycott technique,involving direct appeals to employees of neutral employers to refrainfrom acts in the course of their employment which they normally wouldhave done but for the Union's inducement.'For the foregoing reasons and on the entire record, we find that theUnion violated Section 8 (b) (4) (A) of the Act by inducing em-ployees, at their places of employment, to refuse on behalf of theiremployer to buy Swift products from Swift salesmen, with an objectof forcing or requiring their employers to cease handling Swift prod-ucts and cease doing business with the Swift salesmen.Accordingly,we shall require the Union to take the action hereinafter ordered.In finding that the Union thus violated Section 8 (b) (4) (A), wedo not find it necessary to consider or pass on the Union's additionalconduct within its own organization, or to determine whether the sameunlawful conduct of the Union also violated Section 8 (b) (4) (B).ORDERUpon the entire record in this case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, AmalgamatedMeat Cutters and Butcher Workmen of North America, AFL, Localthe employees of any oneemployer.lleie,however,the Union's intention clearly was toinduce large numbers of employees of different employers to engage in parallel action aimedat the Swift products and salesmenAccordingly,we cannot accept the Union's narrowdefinition of concerted action so as to sanction its technique in the peculiar circumstancesofthis caseDirect Tiausit Tines,92 NLRB 1715, 1721., SeeReilly Cartage Company,110 NLRB 1742We are constrained to disagree withthe statement of our dissenting colleague that the authority delegated to the buyers bythe meat market owners was unlimited, and included authority to refuse to "buy" for dis-criminatoiv or personal seasonsAs found aboNe, we are of the opinion that the buyer'sauthority is, like the authority of a norinal agent, limited to acting in the business interestof his employerThe meat market owners all may have ceased patronizing Swift if, con-traiy to the fact, the Union had asked them to, but that is entirely hypothetical andspeculatrr e, and is not this case.379 288--56-vol 113-19 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDNo. 88, St. Louis, Missouri, and its officers, representatives, agents, suc-cessors, and assigns, shall :1.Cease and desist from inducing or encouraging the employees ofany employer to engage in a strike or a concerted refusal in the courseof their employment to use, manufacture, process, transport, or other-wise handle or work on any goods, articles, materials, or commoditiesor to perform any services, where an object thereof is forcing or requir-ing any employer or person other than Swift and Company to ceasehandling the products of Swift and Company or doing business withits salesmen.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Post at its business offices and meeting halls in the St. Louis,Missouri, area, copies of the notice attached hereto marked "Ap-pendix." 9Copies of said notice, to be furnished by the RegionalDirector for the Fourteenth Region, shall, after being duly signed bythe Respondent, be posted by the Respondent immediately upon re-ceipt thereof and maintained for a period of sixty (60) consecutivedays thereafter in conspicuous places, including all places where noticesto members are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced,or covered by any other material.(b)Mail to the Regional Director for the Fourteenth Region signedcopies of the said notice for posting at Swift and Company's St. Louis,Missouri, plant, Swift and Company willing, at places where notices toits salesmen or other employees are customarily posted.(c)Notify the Regional Director for the Fourteenth Region in writ-ing, within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.MEMBER MURDOCK, dissenting :In this case individual meatcutters, employed in each of a numberof retail meat markets in the St. Louis area, were entrusted by theirrespective employers with the managerial responsibility of buyingmeat products or, in some instances, with the duty of merely recom-mending that certain supplies were needed for the operation of themarket.The meatcutters were members of the Union. The latter, en-gaged in a labor dispute with Swift, a wholesale meat supplier, ap-pealed to its members not to buy Swift products or, if they did notpossess complete authority to determine what products to buy andfrom what companies, not to recommend that the owner of the meatmarket buy Swift products.0 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." AMALGAMATED MEAT CUTTERS281The majority finds that by the above conduct the Union violated thesecondary boycott provisions of Section 8 (b) (4) (A). Indeed, soobvious is this violation to the majority that they find the Union'sconduct to be "a direct flaunting of the explicit proscription of thestatute."I do not understand that a buyer's exercise of his authorizeddiscretion to buy products from one company rather than another isexplicitly included in the definition of a secondary boycott.This case,in my opinion, presents difficult problems both with regard to thespecific language used by Congress and its intent in enacting this sec-tion of the Act. It does not help to fairly resolve these issues to pointan accusing finger at the Union and charge it with a flagrant and de-liberate violation of the law on the ground that the majority's exten-sive interpretation of general language used by Congress is the onlyright and possible interpretation.Presumably, the majority is of theopinion that its interpretation of Section 8 (b) (4) (A) as to issueswhich are, in large measure, novel, having never been decided by thisBoard or the courts, must have been known beforehand to the Unionwhich, nevertheless, proceeded to flout this unannounced interpreta-tion of the law.Section 8 (b) (4) (A) provides that it is an unfair labor practicefor a union to engage in, or induce or encourage the employees of anyemployer to engage in, a strike or "a concerted refusal in the course oftheir employment to use, manufacture, process, transport, or otherwisehandle or work on any goods, articles, materials, or commodities or toperform any services" for their employer where an object is to forcetheir employer to cease doing business with another employer.Thissection of the Act is known as the secondary boycott provision. It wasintended to protect neutral employers not involved in a labor disputewith their own employees from interruptions to their business opera-tions in the form of work stoppages resulting from a union's dis-pute with another employer. Congress desired to outlaw sympatheticstrikes or secondary boycotts, in the words of Senator Taft, "to injurethe business of a third person who is wholly unconcerned in the dis-agreement between an employer and his employees." 10Nothing, ofcourse, in this provision of the Act affords any protection to a primaryemployer from injuries to his business resulting from his dispute witha labor organization.The record in this case reveals clearly, in my opinion, that the onlyperson injured in any manner by the meat buyers' conduct in refusingto purchase Swift products was Swift, a primary employer engagedin a labor dispute with the Union. The meat market owners, thesecondary employers and the only employers entitled to protectionunder Section 8 (b) (4) (A), suffered no injury at all. It is per-10 93 Cong. Record, p. 4323, 80th Cong, 1st Sess, May 29, 1947. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDfectly clear that their business continued without the slightest inter-ruption, with no work stoppage, and, so far as the record shows, withno diminution in their normal profits or business efficiency.But themajority insists, nevertheless, that the meat market owners sufferedan actual injury to their business, that their buyers refused to performa service they were required to perform as a condition of their em-ployment.This surprising conclusion derives from the majority'sfinding that the meat buyers did not, in fact, have complete authorityto exercise independent judgment and personal discretion in the buy-ing of meat products.No, say the majority, the authority of the buy-ers was limited to purchasing meat products, including Swift's, on thebasis of "objective criteria" rather than any "ulterior aim" of themeat buyers.Moreover, according to the majority, the buyers' dis-cretion to purchase or not purchase Swift's products was further lim-ited by the requirement that such discretion "was one to be exercisedsolely in the employer's interest." Inferentially, the majority findsthat the failure of the meat buyers to purchase products from a non-union supplier was not in the interest of their employers. I am un-able to find, however, either in the majority's decision or the recordin this case any evidence to support these findings of fact.Obviously,the importance of such findings of fact cannot be overestimated. Ifthe buyers were told by their employers, "You are authorized to pur-chase meat products on condition that you, as good union members,will not favor union suppliers and will not discriminate against non-union companies," then, it would seem to me, that the buyers wouldhave refused to perform their duties in the manner required of themwere they to select one company rather than another out of unionconsiderations.But the simple truth from the record is that the au-thority granted the meat buyers was never so limited.Those whohad discretion to buy had complete discretion to buy from sourcesof their own choosing. I have no desire to engage in a battle overthe meaning of words.The statute, however, requires that the Boardbase its finding of an unfair labor practice upon the "preponderanceof the testimony." It is not the function of this Board to read intothe authority vested in these buyers a limitation, unsupported by theevidence, which has the result of creating an unfair labor practicewhere there would otherwise be none.Some of the meat buyers had the authority only to recommend thepurchase of meat supplies.Apparently, the majority's limitation ofthe buyers' authority extends even to such a recommendation. If abuyer had a personal preference for one salesman rather than an-other, he would, in the majority's view, be violating his duty if herecommended the former's products, even though his employer wouldsuffer no financial detriment or inconvenience by such a recommenda-tion.I think the degree of authority vested in a buyer by his em- AMALGAMATEDMEAT CUTTERS283ployer is a matter to be settled exclusively by those parties.Cer-tainly, nothing in this Act authorizes the Board toforceany em-ployer to require his buyer to select products on an "objective" basis.Consider the effect of the majority's order in this case.While thelanguage of the order is the language of the statute, the decisionmakes it clear that these buyers are being ordered to buy Swift prod-ucts when they are under no such orders by their respective employ-ers.They being so ordered, the owners of the various meat marketsare, in effect, being ordered to continue their normal business opera-tions with Swift, even though the record in this case reveals that alarge number preferred not to do business with this Company dur-ing its dispute with the Union.As detailed in the Intermediate Re-port, a number of store owners knew and approved of their buyers'conduct in not buying from Swift.The evidence indicates that someof them felt that the Union had done them favors in the past, thatthey were dependent upon the Union for securing future employees,that they wanted to preserve amicable relations with the Union, andtherefore were not inclined to oppose the Union's policy with regardto Swift.As the majority points out, in the single instance in whicha buyer was ordered to buy Swift products he immediately did sopursuant to union instructions.How then can the majority conclude,in the face of this evidence, that the buyers' conduct in refusing topurchase Swift supplies was contrary to their employers' desire orinterest?Does the Board know better than a meat market owner,striving to preserve amicable relations with the very union repre-senting his employees, what his best business interests are? Is itinconceivable that an employer would prefer doing business withunion companies rather than nonunion companies and would considerit in his own interest to do so, particularly where, as here, his own shopand virtually all others in the area were unionized?Here the buy-ers were union members and known as such to their employers whenselected for that job.Would not their employers under these cir-cumstances anticipate that these buyers would prefer to give their em-ployers' business to union companies?But, if they do or are inducedto do what they have authority to do, the majority finds that theyhave violated the law.This is not a case in which employees, chargedwith the duty of handling or working on goods entering their em-ployer's premises, refuse to work on a nonunion company's productsthereby interrupting and injuring their own employer's business. The,net effect of the majority's decision in this case is to force all retailmeat market owners in the St. Louis area to continue to do businesswith Swift whether they like it or not ! I do not believe that theliteral language of Section 8 (b) (4) (A) or the legislative historyof this section of the Act requires so extreme a result. 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe majority relies upon theWesterndecision as authority for theirconclusion here.Not a word in the decision and order in that caserequired the Unions to cease their conduct with regard to thebuyingof products.While the Trial Examiner included language to thateffect in his Intermediate Report, the Board's decision states ex-plicitly:"Unlike the Trial Examiner, however, we rely solelyon their[the Unions] activities, outside of union meetings, in inducing andencouraging employees of Western's customers to engage in a con-certed refusal in the course of their employment tohandleWesternmeat. . .." [Emphasis supplied.]Nothing in the decision of thatcase warrants the conclusion that the Board adopted the Trial Ex-aminer's theory that the term "handle" was to be interpreted notonly in its ordinary sense, but extraordinarily to include the term"buy."The majority,however, insists,despite the Board's explicitdissociation from the Trial Examiner's extended rationale in theWesterncase, quoted above, that the Board nevertheless did, in fact,adopt all of such rationale, including findings of the Trial Examinerwith regard to the term "buy." I am now the only member of theBoard who participated in the Westerndecision.Notwithstandingmy participation in that case,to which the majority refers in footnote4 of its decisions, the majority rejects my version of what I and othermembers of the Board intended by our decision in that case.Rather,the majority takes the position that the Board,including myself, couldonly have intended the interpretation now drawn from that decisionby the Board majority here. Elsewhere in its decision the majorityimplicitly finds, despite the evidence that the meat market ownersconsidered it to be in their interest not to do businesswith Swift, thatthe contrary was true on the ground, presumably, that the majorityknows better than a meat market owner what his best business in-terests are.The majority's insistencethatI am misinterpreting a de-cision to which I subscribed has caused mne to carefully review theadministrative history of theWesterncase, including a memorandumof a then member of the Board analyzing the facts and legal issuesin that case for consideration by the Board. This history, which isalso available to my colleagues,convinces me that my interpretationof theWesterndecision is correct.I am satisfied that the questionwhether an inducement not to buy products is a violation of Section8 (b) (4) (A)was not considered necessary to and therefore was notresolved by the decision of the Board in that case.It is the position of the Union that the nonsupervisory buyers inthis case were, to the extent that they performed the function of buy-ing, managerial representatives and that inducement directed to themstands in the same posture as inducement directed to the employersthemselves, which is not unlawful under Section 8 (b) (4) (A). Find-ing "no support for the Union's argument," the majority's answer is AMALGAMATED MEAT CUTTERS285that "at least some of the members" were employees. It seems to methis is far from an adequate reply to the Union's argument. Nor doesthe absence of specific legislative history in support of the Union'scontention that Congress intended to exclude the term "buy" fromthe terms "otherwise handle" or "perform any services" prove auto-matically the majority's contention that such an interpretation is"unwarranted."The fact of the matter is that no legislative historyexists as to this point one way or another.The problem for theBoard, then, is to determine what Congress could reasonably haveintended by prohibiting unions from inducing employees of secondaryemployers to refuse to handle products or perform services for theiremployers under Section 8 (b) (4) (A). The resolution of this ques-tion, in my opinion, involves several important issues in this casewhich are inextricably woven together, one of which I have alreadydiscussed.An employee is normally required by his employer to perform aparticular nondiscretionary service or handle identifiable productsas part of his employment duties.As indicated above, if lie refuses todo so, thereby disobeying the orders of his employer, he may be en-gaging in a strike or a secondary boycott under Section 8 (b) (4) (A).If, however, the service he is required to perform involves the exer-cise of his own personal judgment as an indispensable part of thatvery service, in this case buying meat products, his selection of theproducts of one company rather than another for whatever reason isexactlythe service he has been hired to perform.The service ofbuyingnecessarily includes the service ofnot buying.Otherwise hewould be required to buy all products of all companies, a ridiculousresult.An employer, dependent upon the integrity, good judgment,and discretion of his buyer, normally delegates this authority only toexecutives and trusted lieutenants, whom the Board invariably ex-cludes from bargaining units of employees.Such persons becauseof their extraordinary authority to act on behalf of and bind theiremployers are designated as managerial representatives.Whetheran inducement directed to any managerial representative is an induce-ment within the meaning of Section 8 (b) (4) (A) is a question whichI do not believe it is necessary to decide in this case.The issue ineach case, it seems to me, would involve the type of duty to be per-formed and the extent to which the representative was allied to man-agement. In the instant case if the Union had approached the meatmarket owners and appealed to them not to buy Swift products, as themajority must concede it could lawfully have done, it is entirely pos-sible that the owners would have sent the Union to the buyers on theground that such authority had already been delegated to these indi-viduals.This procedure would not seem contrary to sound businesspractices.The owner of a company may be understandably reluctant 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDto bypass his own buyer,upon whoseloyalty andgood will he depends,when appeals are made to him over the buyer's head to buy or not tobuy the products of a particular company. This might well be trueeven if the owner was aware that his buyer had made or would makea decision for personal reasons.It is,of course,undisputed that themeat market owners had the right to support or not to support theUnion's cause against Swift.The question then arises whether theyhad the additional right to delegate to a representative by grantinghim unqualified authority to buy products the decision as to whetherand to what extent thisrightshould be exercised.I believe that bothrights exist,that the latter right was conferred by the meat marketowners on their buyers,and that the buyers wereactingon behalf oftheir employers,as managerial representatives,rather thanrefusingto perform services for them when they elected not to buy Swiftproducts.These considerations,in my opinion,impelled Congress to carefullyomit the function of buying when it enumerated the various employeefunctions covered under Section 8(b) (4) (A). For that section ofthe Act does not in any manner proscribe a union's attempt to securethe assistance of a secondary employer to bring pressure on a primaryemployer by the cessation of business with the latter. It does forbidthis objective if the union uses a particular means to achieve thatresult, i. e.,inducement of the secondary employer's employees to strikeor to refuse to work for their own employer. Purchasing is itself theact of doingbusinessand aninducement directed to an employer, orone charged by him with the exercise of this managerial function, notto do business with a primary employer does not involve a forbiddenmethod of accomplishing what is otherwise a lawful end.I am per-suaded that the inducement of a buyer with unlimited authority tobuy, not to buy the products of a nonunion supplier, is not and wasnot intended by Congress to be an inducement of employees torefuseto "handle"products or "perform any services"for their own employerwithin the meaning of Section 8 (b) (4) (A).In addition to the foregoing,I am gravely concerned in this caseover an issue summarily dismissed by the majority.Only one buyerin each market acted in response to the Union'sappeal.As theSupreme Court of the United States has been careful to point out"the applicable proscriptions of Section 8 (b) (4) are expressly lim-ited to the inducement or encouragement ofconcertedconduct bythe employees of the neutral employer."11In that case the Courtheld that the union's inducement of individual truckclrivers as theyapproached a picket line not to cross it was not inducement of suchconcerted conduct as that contemplated by the statute.This decisionappears to be directly contrary to the Board'sdecision inDirectn InternationalRtce Milling Co , hte ,et atv N L R R ,341 U S 665 AMALGAMATED MEAT CUTTERS287Transit Lines'12from which I dissented and upon which the majoritynow relies in rejecting the Union's contention.TheDirect Transitdecision which issued before the Supreme Court'sRiceMillingde-cision, involved the inducement, individually, of 3 truckdrivers whilethe latter decision involved the inducement, individually, of 2. Ido not believe it is necessary for me to decide whether the induce-ment of individual employees of different employers, such as occurredin this case, was an inducement to engage inconcertedconduct withinthe meaning of Section 8 (b) (4) (A). But I do not, in any event,believe that the majority may properly rely upon a decision of thisBoard as authority for such a conclusion in the face of a later andcontrary decision of the Supreme Court of the United States.I would dismiss the complaint in its entirety.MEMBER LEEDOM look no part in the consideration of the aboveDecisionand Order.12 5117)1 aAPPENDIXNOTICE TOMEMBERSPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our members that:WE WILL NOT induce or encourage the employees of any em-ployer to engage in a strike or a concerted refusal in the courseof their employment to use, manufacture, process, transport, orotherwise handle or work on any goods, articles, materials, orcommodities or to perform any services, where an object thereofis forcing or requiring any employer or person other than Swiftand Company to cease handling the products of Swift and Com-pany or doing business with its salesmen.AMALGAMATED MEAT CUTTERS AND BUTCHERWORKMENorNORT] iAMERICA, AFL, LOCALNo. 88,Labor Organisation.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge duly filed on January 22, 1954, alleging violations of Section 8(b) (4) (A) and (B) by Harold A. Thomas, Jr., and G. Carroll Stribling, attorneysfor Swift and Company, hereinafter referred to collectively as the Charging Party or 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDSwift, the General Counsel of the National Labor Relations Board, hereinafter re-ferred to as the General Counsel1 and the Board, respectively,by the RegionalDirector for the Fourteenth Region(St.Louis,Missouri),issued a complaint datedApril 20, 1954,against Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica, AFL,Local No. 88, herein called the Respondent or the Union.The com-plaint alleges that the Respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8(b) (4) (A) and (B)and Section 2 (6) and (7) of the National Labor Relations Act, 61 Stat. 136, hereincalled the Act.Copies of the complaint, the charges, and the notice of hearingthereon were duly served upon the Respondent and the Charging Party.With respect to the unfair labor practices,the complaint alleged in substance that,since on or about September 23, 1953, the Union had engaged in, and by orders, in-structions,directions, appeals,bylaws, working rules, and other means had inducedand encouraged the employees of various retail food establishments in and about St.Louis,Missouri,to engage in strikes and other concerted refusals "in the course oftheir employment to buy, use,process, transport,or otherwise handle or work on"products of Swift, an object thereof being to force or require said employers to ceasedoing business with Swift and to force or require Swift to recognize and bargain withRespondent as the collective-bargaining representative of Swift employees.Respondent duly filed its answer admitting some of the allegations of the com-plaint but denying the commission of any unfair labor practices.Prior to the hearing in the instant case, the General Counsel on April 20, 1954,instituted a proceeding under Section 10 (1) of the Act, in the United States DistrictCourt for the Eastern District of Missouri,seeking an injunction against the Re-spondent pending a decision by the Board in the instant case.A hearing was heldin that matter before the Honorable George H. Moore, United States district judge,on April 30 and May 18, 19, 20, and 21, 1954. On July 30, 1954,Judge Moore en-tered his "Order Granting Temporary Injunction"and his "Findings of Facts andConclusions of Law."Pursuant to notice,a hearing was held in the instant matter in St. Louis, Missouri,on June 30,1954, before the duly designated Trial Examiner.The General Counsel,the Respondent, and Swift participated in the hearing by counsel and were affordedfull opportunity to be heard,to examine and cross-examine witnesses,and to enterthe evidence bearing upon the issues.By stipulation,the parties introduced in evi-dence the transcript of testimony taken before Judge Moore and thereupon rested.At the conclusion of the hearing, the Trial Examiner advised the parties of theirrights to file briefs or findings of facts and conclusions of law or both.On July 20,1954, opening briefs were received from the General Counsel and the ChargingParty; on July 27, the answering brief of the Respondent was received and on August12, 1954, the reply briefs of General Counsel and the Charging Party.Upon the entire record in the case, the Trial Examiner makes the following:FINDINGS OF FACT1.COMMERCESwift and Company, an Illinois corporation,is engaged in the business of processing,distributing,and selling meats, dairy products,agricultural products,and fertilizers.It operates many plants throughout the United States and its annual receipts are ap-proximately 2 billion dollars.Through its division called St. Louis Independent Pack-ing Company,Swift operates a meat packing plant in the city of St. Louis, Missouri,which does an annual business in excess of $1,000,000.In the operation of its St.Louis plant,Swift annually purchases livestock in excess of $500,000 directly from outof State, and annually sells and ships finished products, valued in excess of $500,000,to points outside the State of Missouri.The parties agreed,and the Trial Examiner finds,that Swift is engaged in com-merce within the meaning of the Act.II.THE RESPONDENTAmalgamated Meat Cutters and Butcher Workmen of North America, AFL,Local No. 88,an unincorporated association, is a labor organization within the mean-ing of Section 2 (5) of the Act.1This term specifically includes the counsel for the General Counsel appearing at thehearing. AMALGAMATED MEAT CUTTERSIIITHE ALLEGED UNFAIR PRACTICES289A. The factsThe easiest thing aboutthe present case is findingthe factsbecause, with a fewnotable exceptions,they are undisputed.Determiningthe law applicableto thosefacts,however,isharderfor the partiesare in just as complete disagreement here asthey are inagreementon the facts.A large portion of the Respondent's membershipin theSt. Louis areais composedof butchers employed inthe numerousmeat markets, large and small,which dot thecity.Some 1,500 of suchmembers areemployed inthose meat markets varying insize from ]-manmarkets to those of the big chain stores which employseveralbutchers eachIn a large percentage of these marketsthe owners have authorizedone or moreof these employed butchers to purchasethe meats necessary for theoperationof the market.This authority varies fromcomplete discretion in regardto the amountsand sources of such purchasesto merely recommending what suppliesare needed to the purchasing agent.Swift, is, ofcourse, oneof the primesuppliers of meats in the area. It employsa corps ofsalesmen who secure ordersfor Swift's productsby eithercalling on themarkets in person ortelephoningthe personin chargeof the orderingof those sup-plies at themarket.At all times material here, thesesalesmenof Swifthave been, and still are, non-members ofthe Union.On May 15, 1953, the Union wrote Swiftthreatening to picketthe Swiftplant inSt.Louis in order to publicize the fact that the Swiftsalesmen were nonunion andin an effort to organizethese salesmen into membership in theUnion through publicpersuasion.For reasonsimmaterialhere, the threatenedpicketingdid notmaterializeon this occasion.On September 2, 1953, the Union by letterover signatureof AugustGieseke, itssecretary-treasurer,advised Swiftas follows:MR. STANLEY WEIR,General Manager,St.Louis Independent Packing Co.,824 South Vandeventer Avenue,St. Louis,Missouri.DEAR SIR: Thisis to informyou that theundersignedlabororganization in-tends to picketthe premisesof your companybeginning September10, 1953, forthe purpose of publicizing the fact thatyour salesmen are nonunion.Advance notice of our intentionsto so picket is given to you in order thatyou may haveample time to make any arrangement you deem necessary for thepurpose of handling yourperishableproducts if it should developthat suchpicketing will in any waycreate aproblem with yourperishable merchandise.Very truly yours,On September 10, the Union picketedSwift's plant in St. Louis as threatened.OnSeptember11, 1953, Swiftfiled suit for an injunction against the Respondent in theCircuit Court of the City of St. Louis, Missouri.On that sameday saidcourt issuedan ex parte temporary restraining order against the picketing of the Respondent plant,which restraining order wasstill in fullforce and effect at thetime of the hearing inthe instantmatter.Afterinvestigation, the GeneralCounsel refused to include thispicketingof the Swiftplant as a violation of Section8 (b) (4) inthe present com-plaint and, indeed, broughtsuit in theFederal court during thehearing before JudgeMoore to causeSwift to havesaid State court injunction dissolved.The outcome ofthat suit is not disclosedin the present record.On September 23, 1953, the Unionheld a membership meeting of its full member-shipat which itspresident,Nicholas M.Blassie, requested the members to assist inorganizingthe Swiftsalesmen into membership in the Union and to adhere to theunion policy which he expressedat that meeting,and at all subsequent monthly unionmeetings thereafter, to be that they shouldnot patronize nonunion salesmen such asthe salesmenof Swift andshould notpurchase Swift products.In addition, theseoral statements of unionpolicy werereiterated in the Union'smagazinewhich wasmailed to all union membersat their individualhomes. In addition Blassie and otherunion officialswould orallyremind the members of this union policywherever theymight meet, includingtheir places of employment.This policywas always expressedin effect as:"Don'tpatronize Swift salesmen as they are nonunion and don't buySwiftproducts." 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlso during this same meeting one of the butchers inquired of Blassie what theyshould do if the market owner insisted upon buying Swift products.Blassie answeredthat, in that event, they should "go ahead and sell it." 2Following this enunciation of union policy, various and sundry markets in the St.Louis area through their buyers, who were often members of the Union, ceasedtemporarily or permanently purchasing Swift products and from Swiftsalesmenbecause of the fact that those salesmen were nonunion.In many instances it wasmade clear that, when the Swift salesmen became organized,the purchasing of Swiftproducts would commence again.At the Victory Market, for instance, William Schultz, a union member whose sisterand brother-in-law were the owners of the market, was in charge of its meat marketand did the purchasing therefor.He stopped ordering Swift products for 2 daysbecause of this union policy until his brother-in-law indicated that he should buysome Swift products which Schultz promptly thereupon did.In a number of other stores it was developed through the cross-examination ofGeneral Counsel's witnesses that the owner knew of, and approved, the fact thatthe butchers were not purchasing Swift products. Several of these owners stated tovarious Swift salesmen that the Union had done them favors in the past,that theywere dependent upon the Union for securing future employees, or that they did notwant to get in trouble with the Union, and, therefore, they did not want to "buck" oroppose this union policy.No evidence was offered or adduced that any of the marketowners objected to following the union policy regarding purchases.The General Counsel called a Swift salesman named Ray Miller who testifiedthat of his 27 accounts only 10 continued after September 23 to make "normal"purchases while the other 17 were "below normal."Just what this testimony wasintended to prove is beyond the comprehension of this Trial Examiner but he can,and does, foresee constitutional and numerous other questions arising in the eventthat these cases are to be proved with this type of evidence.However,there isevidence in this record that 4 or 5 markets did cease in whole or in part purchasingSwift products in compliance with the union policy.B. The unproved allegations1.Evidence regarding threats by the Union to fine or suspend membersThe General Counsel produced as witnesses a number of Swift salesmen whotestified to a number of conversations with various market owners and butchersof which the following example is typical.The first witness for the General Counsel was William Schultz, the butcher em-ployed by the owners of the Victory Market who happened to be his sister andbrother-in-law as noted heretofore.His testimony was limited to his duties at thestore, his hearing the announcement of union policy made by Blassie,his ceasingto purchase meats from Swift for 2 days, and the resumption of those purchasesat the suggestion of his brother-in-law.He also denied hearing anyone make threatsagainst members refusing to comply with union policy.Following the calling of Union President Blassie as a witness for the GeneralCounsel, who in the course of his testimony denied the making of threats, theGeneral Counsel called Salesman Joseph Albes as his next witness.Albes there-upon testified that in March 1954 he had a conversation with Schultz at the VictoryMarket who told him that he could not buy any more meat from Swift becauseBlassie had stated at a union meeting that members violating union policy wouldbe fined $50,3and further,that if the market owner insisted upon buying Swiftgoods, the butcher should "pick up his things and tell the store owner to get an-other butcher." 4Other union member witnesses called by the General Counsel denied that anysuch statement had been made by Blassie or by any other union official.Otheralleged threats,such as pulling the union card of a noncomplying member (whichcame up in another alleged conversation with another salesman),were also denied.2 The evidence on this finding will be discussedinfra3Another salesman iefei ring to another conversation with another butcher was allegedlytold the fine would be $254 It should be noted that Schultz who was pursuing union policy did not tell his brotherin-law "to get another butches" when it was suggested that Schultz resume purchasingSwift products but, instead, ordered Swift products and handled the same even as lie hadwith those in stock at the tune lie ceased purchasing Swift's products AMALGAMATED MEAT CUTTERS291Blassie and other union officials called by the General Counsel or the Respondentalso denied that any threats of fines, suspensions, etc., were ever made. In fact,Blassie testified positively that he had been asked at a union meeting what a butchershould do if the market owner insisted upon buying Swift's products and that he,Blassie, then informed the member that, if the owner insisted upon buying Swiftproducts, they, the members, were to go ahead and sell it. Blassie further testi-fied without contradiction that no fines were ever levied and no members ever sus-pended.There was no evidence of any fines or suspensions.There also was noevidence that any butcher refused to handle Swift products when purchased.5the General Counsel and the Charging Party appaiently considered the testimonyof these Swift salesmen as competent evidence that Blassie had made the abovethreats.They argue that the statements made by Schultz and the other butchersto the salesmen were admissible against the Respondent here as admissions againstinterest because of the fact that Respondent had requested its members to helporganize the Swift salesmen, theieby, according to this argument, making all mem-bers "organizers" whose statements would be admissible against the Union.To theTrial Examiner this argument is very thin especially when one recognizes that even"agents" can legally make admissions only within the scope of authority of anorganizer.If this evidence was presented to show "inducement" and "encouragement" toemployees to do an act piohibited by Section 8 (b) (4) of the Act, then whethersuch threats were made is immaterial, for the proof of inducement and encourage-ment was fully proved, if anything done at a union meeting can be held to be suchin view of the Board's ruling as to the unfair lists distributed at the union meetinginWestern, Inc,98NLRB 336, by Blassie's direct evidence that he made thisstatement regarding union policy at union meetings, in the Union's journal andelsewhere.Obviously, the testimony of the salesmen had probative value as to what hadbeen stated in the conversations between salesmen and butchers and to the factof the conversations.But just as obviously, the testimony of the salesmen is purehearsay as to the events occurring between Blassie and the butchers at a unionmeeting or elsewhere.The salesmen who did not even purport to have been presenton such occasions, could not have been cross-examined as to the truth of whathappened at that time which, of course, makes the testimony pure hearsay.Thisis pointed out by the tact that neither the General Counsel nor the Charging Partyasked Schultz one single question as to his purported conversation with SalesmanAlbes.After Schultz had denied the making of any threat, these parties then at-tempted to prove the denied facts through hearsay testimony.As to the question of fact raised by the salesmen's hearsay testimony and bythe denial by Schultz, Blassie, and others, the Trial Examiner has no hesitancy infinding that neither Blassie nor any other union official made threats of fines, sus-pensions of membership, or any other at or after the announcement of the unionpolicy against purchasing Swift products and from Swift's nonunion salesmen wasmade orally.The documentary evidence, of course, shows no such threats.As there was no denial of some of these conversations, the Trial Examiner fur-ther finds that some union members did attempt to excuse or alibi their refusal topurchase meats from the nonunion salesmen on the ground that they personallywould be fined or suspended if they breached the Union's policy. But, as foundabove, these excuses were made to protect the individual purchaser and not becausethese threats had been made.2.The alleged inducement to refuse to handle Swift productsThere is no evidence in this record that the Union induced or encouraged itsmembers to refuse to handle, use, sell, work on, etc -as distinguished from buy-Swift products. The testimony throughout is exclusively that the inducement wasnot tobuySwift products or from Swift salesmenWith the exception of one incident this record is completely devoid of any evi-dence that any union member ever refused to handle, as distinguished from buyingor purchasing, Swift's products.Even butcher Schultz continued to display, handle,and sell the Mayrose (Swift) products which were on hand, even at the time he wasrefusing to purchase further products from SwiftThe one incident referred to above was testified to by witness Eugene Reller, atruckdriver for Swift.On October 26, 1953, Reller drove to a store of the National5 See the following section of this report for the only possible incident of a refusal tohandle. 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDFood Store who employed only union members in its meat departments.Rellerdrove his truck to the delivery dock of this particular store where he was met bythe store manager, unidentified,who called a butcher, also unidentified,who statedto Reller that he was not receiving any Mayrose products whereupon Reller wroteupon his delivery ticket"won't accept Mayrose products."Under cross-examination,Reller was uncertain as to whether the store manager was present at the time thebutcher refused to accept the delivery or not.Reller has been making deliveriesto that same store regularly every week since October 26 but no other deliveryhas ever been refused.The General Counsel and the Charging Party apparently expect the Trial Ex-aminer to draw an inference from these facts that this unidentified butcher refusedto handle this delivery of Swift products on his own initiative and because of theunion policy.The facts warrant thb drawing of no such inference.,The recordiscompletely devoid of any evidence as to whether the butcher in question wasacting upon orders of his superior or upon his own initiative in refusing to acceptthe delivery.Reller's own obvious uncertainty regarding the presence or absenceof the store manager at the time of the refusal militate against drawing such aninference for, if the manager had been present at the time of the refusal and madeno objection thereto, then it would appear that the refusal of the delivery was or-dered or authorized by the store.If the butcher was acting upon orders of his su-perior,then clearly there was no such refusal to handle as would violate the Act.There is no showing as to who the butcher was or that he even had any knowledgeof the union policy at that time. In addition,the fact that only one delivery wasever refused would tend to indicate tha# there was some specific objection to theparticular delivery.So,as the burden of proof rests upon the General Counsel andthe Charging Party to remove the surmise,suspicion,and uncertainty from this epi-sode, and, as they chose or were unable to do so, the Trial Examiner cannot drawthe desired inferences based, as they would have to be, upon that same surmise,suspicion,and uncertainty.However, the above incident was not only an isolated one in the store involvedbut it was utterly unique in the St. Louis area.Because of this the Trial Examinercan, and does,find that the union member butchers employed in the various marketsin the St. Louis area continued at all times material here to use,handle, work upon,and sell Swift products after such products had been purchased.The fact that this episode is unique corroborates the Respondent's testimony thatits inducement and encouragement was strictly limited to,refusing to buy.3.The allegations regarding visits to the marketsThe General Counsel and the Charging Party also produced two other Swift sales-men, Ray Miller and George Hayes, as witnesses.Miller testified to a conversation he had had with one Harry Tripoli, meat marketmanager and buyer for Lynn Food Market,who, by concession was acknowledgedto be a supervisor,6wherein Tripoli told Miller that a union representative,unnamed,had been around to the store to check up on how many Mayrose products were inthe store and that he,Tripoli,wanted to remain in good standing with the unionbecause he wanted to be able to get good men for the butcher shop in which he wasthe supervisor from the Union when he needed them, and,therefore,he could notbuy products from Miller.Tripoli was admittedly a supervisor and, as such,itwould be no violation of Sec-tion 8(b) (4) for the union business agent to attempt to induce him, as part of thestore management,to refuse to buy Swift products,it being an unfair practice only toso encourage employees.By definition supervisors are not "employees."Tripoli was not called as a witness,and, therefore,did not testify to any visit to hisstore by any union official.Miller,who did not even purport to have been presentduring any visit at the Lynn Food Market by a union official,could not have beencross-examined in regard to that alleged visit and, therefore,his testimony is hearsayso far as any such purported visit or conversation between any such union officialand Tripoli is concerned.Tripoli may have been being diplomatic and alibiing forhis refusal to purchase products from Miller.In the absence of competent,probative6 Despite being a party to this concession,the following statement is found at pagg 15of the"Brief for Charging Party" filed with Judge Moore : "It may be, although the evi-dence is not clear on the point, that Harry Tripoli,the meat department manager atLynn's market was a supervisory employee,but, if so,even though the Union'sacts inpressuring him, while not illegal of themselves,they revealed the motives and purposesof the union officer in pressuring other members of the Union who were not employed insupervisory capacity." AMALGAMATED MEAT CUTTERS293evidence, the trial examiner must find that there is no proof that any union officialever entered the Lynn Food Market and talked to Tripoli.Even if this evidence were given the competency desired for it by the GeneralCounsel and the Charging Party, still it avails them nothing for, under the terms ofthisAct, a purchaser is still entitled under this Act, to buy whatever he pleases fromwhomever he pleases and for whatever reason he chooses-even though his reasonfor making or refusing to purchase is the union affiliation of the seller's agent.''Salesman Hayes testified that he had a conversation with John Rallo, a memberof the Union and the son of the owner of the Torena Meat Co., during which Rallotold him that Business Agent Rose had been in the store and threatened to "pull"his, John Rallo's, union card if he did not get the Swift products out of the marketshowcase.Section 2 (3) of the Act specifically excludes from the definition of "employee""any individual employed by his parent or spouse" so that John Rallo, the son of theowner of Torena Market, was not an employee and hence the Union and its agent hada perfectly legal right to induce or encourage him to withdraw his patronage fromSwift without violating the Act.This testimony is the only testimony which purports to prove that Rose or otherunion official did anything illegal in the markets. In addition to the fact that thetestimony was pure hearsay being given by persons admittedly not present at theevent, neither episode shows a violation of the Act for the inducement, even if weaccept the hearsay as proof of all General Counsel and Charging Party claim for it,was not made to any "employee" for neither Tripoli nor Rallo can be claimed tobe employees under the definition thereof.From its brief it would seem 8 thatCharging Party expects this Trial Examiner to infer from this evidence that unionofficialsmust have done these same acts in other stores to other persons who wereemployees.An inference can be drawn only from competent, probative evidence.There is none hereHence the Trial Examiner must refuse to speculate and con-jecture as suggested.The testimony regarding these incidents is typical of this whole case unfortunately.Everything except the fact that Blassie announced the union policy to be "not topatronize Swifts nonunion salesmen and not to purchase Swift products" has been leftto speculation and conjecture.With all due respect to the General Counsel and tothe Charging Party, it seems to the Trial Examiner that little, if anything else, wasactually proved.Both parties relied almost exclusively upon the Trial Examiner todraw a lot of conclusions and inferences for which even the bases were not provedin this case by competent evidence. In these cases the duty of proving a case remainswith the General Counsel and the Charging Party. If they do prove a case, then thedecision should be for them but, if they do not, then the decision must be againstthemThe case proved here shows only that President Blassie of the Respondent Uniontold the members thereof that union policy was not to purchase from Swift's nonunionsalesmen and not to buy Swift's products and that, after the announcement of thatstated policy, certain markets, whose purchases were being made by authority of theowners thereof by union member employees, either ceased buying or curtailed theirpurchases because of this announced policy.4.The testimony of Wanda BowenThe General Counsel and the Charging Party presented Wanda Bowen as awitness.At some unknown time in the month of September 1953, according to Mrs. Bowen,she happened into the meat market of the Kroger store and, being the dutiful wifeof a Swift salesman, ordered Mayrose wieners, a Swift product, by its trade name.Butcher Dultz, who happened to be waiting on Mrs. Bowen and who happenedto have nothing to do with the ordering of meat for the Kroger store as that is donethrough Kroger's main office, politely informed Mrs. Bowen that the store did nothappen to have any Mayrose brand wieners available at the time.ApparentlyDultz was being truthful about this for Mrs. Bowen looked and was unable to seeany Mayrose wieners in the showcase either.At this point a conflict arises in the testimony with Dultz claiming that he suc-ceeded insellingher wieners made by another packer and with Mrs. Bowen denyingsuch disloyalty.97Crowle?J's Dlilk Company, Inc (Patterson Dtvasion),102 NLRB 996.8 See footnote 6,supra.6 The Trial Examiner does not believe that a determinationof this case requires thatthis conflict be resolved. 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccording to Mrs. Bowen, while Dultz attempted to sell her Hunt wieners, sheasked him why Kroger did not happen to have any Mayrose wieners, and that Dultzanswered that that was because the Swift salesmen v(ere nonunion.Dultz may verywell have been truthful about this, too.However, even if he made the remark,truthful or not, it proves nothing at all for, if there were no Mayrose products avail-able in the store, Dultz certainly was not refusing to handle Swift's product. Ifhere were no Mayrose products available for Dultz to handle, it was due either toan oversight by Kroger's main office which is responsible for the purchases-notDultz-or due to the fact that the Respondent had convinced the Kroger purchasingagent, who is not an employee under Section 2 (3), to abide by the Union's an-nounced policy of not buying Swift products because the Swiftsalesmen,likeMrs.Bowen's husband, were nonunion, even as Dultz may have informed Mrs. Bowen.In no event, therefore, does this testimony offered by the General Counsel and theCharging Party prove, or tend to prove, the commission of any unfair labor practice.The Trial Examiner must confess to some bewildermentas towhy this testimonywas offered.C. Judge Moore's decisionBefore concluding these findings, the Trial Examiner feels called upon to note anew argument contained in the "Reply Brief for Charging Parties" which, afternoting that, on July 30, 1954, Judge George H. Moore, signed a temporary restrain-ing order against the Union on the basis of the record taken before him which, there-after,was stipulated into evidence as the record before this Trial Examiner, thencontinues as follows:Since the record before the District Court is identical to the record here, andsince the Respondent Union has no new arguments to submit, havingin effectmerely refiled its District Court brief, Judge Moore's decision in the 10 (1) pro-ceeding is entitled to great respect and constitutes persuasive authority in thisproceeding.The correctness of the position of the General Counsel and thecharging parties herein is clearly demonstrated by the fact that the Court adoptedverbatimtheGeneral Counsel's proposed findings of factand conclusions oflaw and granted relief as prayed.This argument is based upon a misconception of the proceedings before JudgeMoore and those here. Judge Moore was careful to point out in "(5)" ofhis find-ings of fact that all he wasdetermining,and all he was called uponto determine, wasthat: "There is, and Petitioner [Regional Director]had, reasonable cause to believethat: (a)... "However, in the instant proceedings, the Trial Examinerisunder aduty to findthe facts of the dispute itself-not what the Regional Director may have had "rea-sonable cause to believe" those facts to be, a matter whichis completely and abso-lutely immaterial here for the Respondent can be found to havecommitted unfairlabor practices only upon the facts of the dispute-not uponwhat the RegionalDirector may have had reasonable cause to believe.Hence, Judge Moore's decisiondoes not "constitutes persuasive authority in this proceeding."This difference in the two proceedings accounts for the indicateddifferences uponrulings on evidence.Facts which create a "reasonable cause to believe" may well,as they did here, amount to no more than speculationand conjecture when used asproof of a fact in the dispute.Thus, while superficially this Intermediate Report may appear to be diametricallyopposed to the decision of Judge Moore, it is not so in fact.While the Trial Exam-iner is recommending the dismissal of this complaint in its entirety, Judge Moorecould not have so decided even if a demurrer had been interposed to the bill beforehim because of the allegations as to the Regional Director's reasonablebelief that theemployees had been induced to refuse to handle Swift products, a fact which actuallyis not even presented by the evidence produced.Yet the evidence presented beforeJudge Moore indicated that the Regional Director may well have had areasonablebelief that the Union had encouraged employees not to handle products of Swift.But here it was incumbent upop the General Counsel and the Charging Party toprove an inducement not to handle Swift products, which they conspicuously failedto do.D. ConclusionsThe "Memorandum of General Counsel to the Trial Examiner"has an openingparagraph which reads as follows:The outstanding complaint alleges, in substance, that Respondent violatedSection 8(b) (4) (A) and(B) of the Act by inducing and encouraging the AMALGAMATED MEAT CUTTERS295employees of retail food establishments in and about St. Louis notto buy,use or otherwise handle or work on the products of Swift & Company. [Em-phasis supplied.]This paragraph follows the precedentset inparagraphs numbered IV and V ofthe General Counsel's complaint in this matter wherein the General Counsel com-plains that the Union induced and encouraged "employees.to engagein strikesor concerted refusals in the course of their employmentto buy,use, process,trans-port or otherwise handle or work on goods" of Swift. [Emphasis supplied.]However, Section 8 (b) (4) of the Act refers to encouragement or inducementof employees to strike or concertedly refuse "to use, manufacture, process, transport,or otherwise handle or work on any goods.or to perform any services. . . .only.The words "to buy" do not appear in the Act.Despite the omission of these words from the Act, both the General Counsel andthe Charging Party continually add the words "to buy" to the actions to whichSection 8 (b) (4) refers If Congress had chosen to include these words in thissection of the Act, then there would be nothing to this case.But Congress did notso chooseGeneral Counsel and Charging Party argue (1) the omission of the words "to buy"from Section 8 (b) (4) was inadvertent, (2) that "to buy" in this case is synon-ymous with or included in the use of the words "to handle or to use" in the abovesection, and (3) that the type of union activity exemplified here is the type that shouldbe excluded by this section of the Act.Throughout the multitude of briefs filed both with the court and with this TrialExaminer, the General Counsel and the Charging Party, treating the words "to buy"as though they were synonymous with the words "to use and to handle," rely uponthe case ofWestern, Inc.,93 NLRB 336, as authority therefor and especially page355 thereof, where the respected Trial Examiner wrote in his Intermediate Report:Respondentsalso arguethat theirsolicitationof certainemployees not to"buy" Western meats cannot be construed within the statutory language, whichincludes "using," "handling," "working on," etc.That contention ignores thefactual reality here.Thus, in most of the retail meat markets and countersonly one, two, or three meat cutters are employed.The buying of meat forthe establishment wasone of the dutiesof the meat cutters themselves, usuallyof the head meat cutter, where only one was designated as such.The induce-ment of the cutters not to "buy" includedin one word,therefore, inducementnot to use, handle, or work on Western Products.With that final sentence, the Trial Examiner must respectfully disagree.In the first place, due to the fact that the inducement in theWesterncase in everyinstancewas both "torefuseto buy and handle," the above findings by the TrialExaminerwas not necessary to thedecision and, hence,isdicta.In the secondplace, the Board following this Intermediate Report very carefullyrestrictsitsdeci-sionat page 336 as follows:1.The Trial Examiner found, and we agreed, that the International and theLocal violated both Section 8 (b) (4) (A) and (B) of the Act.Unlike theTrial Examiner, however, we rely solely on their activities, outside of Unionmeetings, in inducing and encouraging employees of Western customers toengage in a concertedrefusal inthe course of their employment tohandleWestern meat ....10 [Emphasis supplied.]This exclusive use of the word "handle" in the Board's decision is highly sig-nificant in view of the findings in that case where the testimony showed that theUnion's inducement referred in everyinstanceto both "buying and handling."Thusit appears quite clear that theWesterndecision is no authority for the proposition thatinducement to refuseto buyisa violation of Section 8 (b) (4) or that "buying"is synonymous with "handlingand using."As noted heretofore, the presentcase, contains not a single instanceof any en-couragement or inducement to refuse to handle, as distinguished from buying, Swiftproducts.In addition the evidence here shows without contradiction that, whenasked about the matter of "handling," President Blassie made it definite and clearthat, if the owner of the market insisted upon purchasing Swift products, the butcher10Despite this restrictive language of the Board's decision the Charging Party on page17 of its "Brief for ChargingParty"to Judge Moore makes the following statement re-garding that decision."The finding that inducement not to buy comes within the Actwas thei efore clearly adopted by the Board."379288-56-vol.113-20 296DECISIONS OF NATIONALLABOR RELATIONS BOARDwas to go aheadandhandle those products.This one fact alone clearly dif-ferentiates the present case fromWestern, Inc.,where the solicitation was to refuseto buy and to handle specific goods.The solicitation in the present case was justas definitely restricted to a solicitation not to buy.This finding is corroboratedby the fact that there is not one instance of a refusal to handle in the present record.In other words, the present case is restricted to a customer boycott.Did Congress in drafting Section 8(b) (4) omit the words"to buy"inadvertentlyas suggested by the General Counsel and Swift or did Congress intend those wordsto be included in its use of the words"to use and handle"in Section 8 (b) (A)?That is the crucialissue in this case.Careful scrutiny of the draftsmanship of Section 8 (b) (4) shows that the wordsin that section were carefully selected to describe the customary and usual activi-ties of employees and all of them.In this regard note the care with which Con-gress added the word"sell" further on in subsection(A) of Section 8 (b) (4)so as to be sure that department store employees and others who sell would becovered.This indicates careful draftsmanship.However, buying and purchasing are definitely and essentially a managerial func-tion-notan employee activity.Buying is always exclusively reserved by manage-ment to itself.If this were not so, then the employee to whom the purchasing powerhad been delegated would control the power to make or break his employer. Or toparaphrase an eminent judicial authority,the power to purchase(for an employer)is the power to destroy (that employer).Obviously no employeris going to delegatethat power to the ordinary employee.A power as important as the purchasing powerwill always be retained by the employer as his sole managerial right without let orhindrance from any source.He may, however, as big corporations often do, appointa "purchasing agent" over whom he will retain immediate and preemptory control.Such purchasing agents are excluded as managerial from appropriate bargaining unitsof employees,as well they should be.Hence, there was no inadvertence in the omis-sion of the word "buy" from Section 8 (b) (4). Congress recognized the genericdistinction between the words involved. It restricted Section 8 (b) (4), and it in-tended to so restrict that section, to employee activities.Congress likewise intendedto, and did, exclude from Section 8 (b) (4) all managerial functions. That was theidea of the section.The next question is whether the word "buy" is encompassed in the words "useand handle" as suggested by the General Counsel and the Charging Party in theirreply briefs.The argument for the inclusion seems to be that, if the products arenot purchased, the employees cannot possibly handle them.While that is true, yetthe argument amounts to nothing more or less than a bootstrap argument by thosewho seek to find a violation of the statute here. Even the General Counsel and theCharging Party must, as they reluctantly did, admit that there would be no violationof this section in the event that the Union had convinced the store owner not topurchase Swift products and he had so ordered his butcher to whom he had giventhe authority to purchase.But the employees would handle nomoreof the Swiftproducts if the employee-purchasing agent in the exercise of his own discretion de-cided against purchasing the products of Swift.Yet the only distinction between thecase where the General Counsel and the Charging Party see an "obvious violation,"according to their briefs, and the one where admittedly no violation occurs is that inone case the managerial function of purchasing is performed by the owner himselfwhile in the other it is done by the employee-purchasing agent with the owners'acquiescence and consent.The Trial Examiner cannot believe that Congress intendeda violation of the Act to depend upon such a hair splitting distinction.He also be-lieves that the word "buy" was intelligently and correctly omitted from § 8 (b) (4)because of the generic distinction of the functions involved.This is especially sowhen one ponders the innumerable constitutional and other questions which theinclusion of that word would have created.Neither the General Counsel nor the Charging Party make any argument that theinducement was to violate the words of the statute which say "or to perform anyservices."In view of the fact that not one single owner objected to the decision tocease purchasing from Swift, it would appear that such an argument,ifmade, wouldbe futile.The record shows that the only market owner who suggested the resump-tionof purchases from Swift was immediately obeyed. This further corroborates thefact that Blassie told the union members to continue to handle Swift products wherethe owner insisted upon their purchase.Thus, the argument of the General Counsel and the Charging Party seems tonarrow down to the fact that they believe that the type of union activity exemplifiedhere should be included within Section 8 (b) (4).The short and effective answerto that is,of course,that Congress did not see fit to include inducing a refusal to pur- AMALGAMATED MEAT CUTTERS297chase goods as an unfair labor practice under this statute and that Congressalone-and not this Trial Examiner-can either add to or subtract from the words whichCongress saw fit to place in the statute. It is the duty of this Trial Examiner to en-force the Act as written-not as the parties may think the Act should have beenwritten.The Trial Examiner, therefore, holds that Section 8 (b) (4) does not make it anunfair labor practice for a union to induce and encourage a refusal to purchasegoods.Section 8(b) (4) next requires that the inducement be made to "employees" torefuse to do certain things "in the course of their employment."The question thennaturally becomes whether an inducement not to buy amounts to an inducement ofan employee to refuse to perform "in the course of their employment."As buyingis clearly a managerial function as the discussion above proves, it naturally followsthat the inducement of the Union here, which was an inducement to perform amanagerial function in a certain fashion, did not affect "employees in the course oftheir employment"-but rather it affected only the performance of a managerialfunction by those entrusted therewith.A market owner hires an employee, a butcher,to fix, handle, or use meats, display, and sell them.Those are employee activities.He may hire someone to purchase the supplies necessary for his market but such anemployee is exercising a managerial function at the time he purchases such supplies.Such purchasing isnotan employee function-and this is just where the TrialExaminer in theWestern, Inc.,case made his mistake in failing to differentiate be-tween employee activities and the exercise of managerial functions.Admittedlyitwas part of the duties of the head butcher in most of markets here involved todo the purchasing of supplies for and on behalf of the market owner. But justbecause it became part of the head butcher's duty does not mean that it became apart of his activities asan employee.Actually this employee had been asked toperform a part of the managerial functions of the market and to the extent heexercised those functions that employee became part and parcel of management.Hence the inducement of Respondent to cease purchasing Swift products was, in fact,made to representatives or agents of management-and not to employees." If theinducement was made to management, instead of to "employees in the course of theiremployment" as required by the statute, then, of course, there was no violation ofSection 8 (b) (4). The Trial Examiner so holds.There can be no question but that the Union had the right under the statute toappeal to any customer, whether they were union members or not, not to purchaseSwift products.Hence the Respondent's appeal to its members, as customers or poten-tial customers of Swift, not to purchase Swift products is, and can be, no violationof Section 8 (b) (4).12In view of the conclusions reached above there seems little reason to do morethan mention a few of the Respondent's other arguments, some of which appear tohave some merit.Under the decision in theWesterncase, Blassie's encouragement of union membersat union meetings would not appear to be a violation of the staute as the Board heldthis to be primary, and not secondary action, and therefore, permitted by the Act.However,Blassiereminded the butchers of this union policy at places other thanthe union meeting hall including their places of employment.Respondent argues thatthiswas primary, not secondary, activity because the Swift salesmen sought ordersfrom the markets at such places of business.The Charging Party, at least, canhardly be heard to complain about this activity in the stores in view of the fact thatitwas they who sought and obtained the injunction against picketing at the Swift plant,thereby effectively preventing the Union from publicizing its dispute at Swift's pri-mary place of business.Next the Respondent raises the question whether this solicitation could legally besaid to seek "concerted" action because of the fact that only one butcher for eachmarket owner was authorized to purchase. In view of the decision of the Board inJoilet Contractors Association, et al. v. N. L. R.B, 202 F. 2d 606 (C. A. 7), this pre-sents an interesting problem.Further the Respondent argues that by granting the butchers full discretion as tothe amount and sources of the purchases, the employers of these butchers have effec-tively defined their "course of employment" so as to eliminate in advance any re-quirement that they handle unfair goods as was held to constitute a defense in theConway's Express,87 NLRB 972, andPittsburgh Plate Glass Company,105 NLRB"See the Ryland-Jackson episodeinWashingtonCoca-Cola Bottling Works, Inc,107NLRB 299. Also see Section 2 (2) of the Act."Crowley's Milk,supra 298DECISIONSOF NATIONALLABOR RELATIONS BOARD740, cases.The answer of the ChargingParty seemsto be that (1) it never hasapproved the doctrine of those cited cases and(2) there is no written contract inthis case as there was in those cases so that,therefore,the cases are inapposite.However, aman's employmentcan be effectivelydefinedwithoutthe necessity of awritten contract.If an owner does not choose to require an employeeto handleSwift products, then it wouldseem clear that solicitationby the Union to the em-ployees notto handle Swiftgoods would not fit withinthe wordsof the statute.There wouldseem also to be merit in the Respondent's argument that its objectin publicizing its dispute was to organize the salesmen-not to forceSwift to dealwith it on behalfof the salesmen.The Union's letter ofMay 15, 1954, clearlycorroboratesthe Union'sposition on this point.However,Respondent's argumentthatithad no objectof forcing the employers to cease doing businesswith Swift doesnot seem to be onvery solidground.For the reasons given heretoforethe TrialExaminer finds that the Respondent hasnot sinceon or aboutSeptember 23, 1953, engagedin, and by orders,instructions,directions,appeals, bylaws,working rules,and other means induced and encouragedthe employees of retail food establishments in and aboutSt.Louis,Missouri, to en-gage in strikes or concerted refusals inthe courseof their employment to use, manu-facture, process, transport,or otherwise handle or work on any goods,articles,mate-rials, or commoditiesof Swift or toperform any services.Because of this failureof proof, he will recommend that this complaint be dismissed in its entirety.Uponthe basis of the foregoing findings of fact, and upon the entire record in thecase, theTrialExaminer makes the following:CONCLUSIONS OF LAW1.Amalgamated Meat Cutters and Butcher Workmen ofNorth America, AFL,Local No. 88,isa labor organization within the meaning of Section2 (5) of theAct.2.Swift andCompany isengaged in commerce within the meaning of Section 2(6) and(7) of the Act.3.The aforesaid labor organization has not engaged in unfair labor practiceswithin the meaningof the Act.Eastern MassachusettsStreet Railway CompanyandPatrick W.CoxEastern Massachusetts Street Railway CompanyandAmalga-mated Association of Street,ElectricRailway and MotorCoach Employees of America,AFL.Cases Nos. I-CA-1435 and1-CA-1515. July 26,1955DECISION AND ORDEROn April 20, 1955, Trial Examiner Louis Plost issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged and was engaging in certain unfair laborpractices within the meaning of Section 8 (a) (1), (3), and (4) ofthe Act and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.The Trial Examiner also found that the Re-spondent had not engaged in certain other alleged unfair labor prac-tices and recommended that the complaint be dismissed with respect tosuch allegations.Thereafter, exceptions to the Intermediate Reportand briefs were filed by the Respondent, the Charging Parties, and theGeneral Counsel.113 NLRB No. 36.